      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 1 of 8




                    United States District Court
                     District of Massachusetts

                                    )
United States of America,           )
                                    )
            Plaintiff,              )
                                    )
            v.                      )     Criminal Action No.
                                    )     19-10210-NMG
Vanderlei Rodrigues DeAraujo,       )
                                    )
            Defendant.              )
                                    )


                          MEMORANDUM & ORDER


GORTON, J.

     Pending before the Court is the objection of defendant

Vanderlei Rodrigues DeAraujo (“DeAraujo” or “defendant”) to the

order of Magistrate Judge Donald J. Cabell entered on October

22, 2019.

I.   Background

     In June, 2019, a Grand Jury returned a four-count

indictment against defendant Vanderlei Rodrigues DeAraujo

(“DeAraujo” or “defendant”).     The charges include: 1) two counts

of Alien in Possession of a Firearm and Ammunition, in violation

of 18 U.S.C. § 922(g)(5)(A), 2) one count of Dealing in Firearms

Without a License, in violation of 18 U.S.C. § 922(a)(1)(A) and

3) one count of Unlawful Reentry of Deported Alien, in violation

                                  -1-
      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 2 of 8



of 8 U.S.C. § 1326.    There is also a forfeiture allegation

against two firearms and associated ammunition.

    In November, 2019, a Grand Jury returned a superseding

indictment which was identical to the original indictment except

that it included additional allegations in Counts 1 and 2 that

defendant was knowingly present in the United States illegally

while possessing firearms.

    The government generally alleges that, between September,

2018, and January, 2019, defendant possessed firearms and dealt

in firearms without a license while illegally being in the

United States.   The government further contends that it is in

possession of video evidence, which has been reviewed by defense

counsel, of an alleged firearm sale from defendant to a

confidential informant (“CI-1”).

    In October, 2019, defendant filed a motion to compel the

government to produce certain information regarding CI-1,

including his/her full name, address, date of birth, criminal

record, all agreements with the government, all written

statements and all law enforcement related notes.         The

government produced some of the requested material but declined

to produce information relating to the identity of CI-1.




                                  -2-
      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 3 of 8



    The motion was referred to Magistrate Judge Cabell who

convened a hearing on October 17, 2019.       Following that hearing,

Magistrate Judge Cabell entered an order allowing, in part, and

denying, in part, defendant’s motion:

    With respect to the defendant's request for “law
    enforcement reports concerning the investigation of
    Mr. DeAraujo,” the motion is allowed to the extent any
    of the reports reflect statements made by the
    defendant, bear on the defendant's stated concern of
    entrapment, or are otherwise material to the
    preparation of the defense. (It goes without saying
    that any such reports are discoverable without a
    request to the extent they may contain Brady or Giglio
    material.) The defendant's motion is otherwise denied
    for the reasons discussed in court.

    On November 7, 2019, defendant objected to that order

pursuant to Fed. R. Crim. P. 59(a), 28 U.S.C. § 636(b)(1)(C) and

Rule 2(b) of the Rules for United States Magistrate Judges in

the United States District Court for the District of

Massachusetts.   After considerable delay caused mostly by the

disruption of the COVID-19 pandemic, this Court conducted a

status conference on July 8, 2020, to determine the parties’

readiness for trial, at which point defense counsel informed the

Court that defendant’s objection was unresolved.        The government

having not previously responded, filed its opposition to

defendant’s objection that same day.




                                  -3-
       Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 4 of 8



II.   Appeal of Magistrate Judge’s Order

      A.   Legal Standard

      If a party timely objects to a non-dispositive ruling of a

magistrate judge on a pretrial matter, the district judge must

modify or set aside any part of the disputed order that is

“clearly erroneous or contrary to law.” 28 U.S.C.

§ 636(b)(1)(A).

      The “clearly erroneous” prong requires the district judge

to accept the factual findings and conclusions of the magistrate

judge unless, after reviewing the entire record, the district

judge has a “strong, unyielding belief that a mistake has been

made.” Green v. Cosby, 2016 WL 554816, at *1 (D. Mass. Feb. 11,

2016) (citing Phinney v. Wentworth Douglas Hosp., 199 F.3d 1, 4

(1st Cir. 1999)).

      Under the “contrary to law” requirement, the district judge

reviews pure questions of law de novo, see PowerShare, Inc. v.

Syntel, Inc., 597 F.3d 10, 15 (1st Cir. 2010), and factual

findings for clear error, Phinney, 199 F.3d at 4. Mixed

questions of law and fact invoke a sliding scale of review

pursuant to which

      [t]he more fact intensive the question, the more
      deferential the level of review (though never more
      deferential than the clear error standard); the more


                                   -4-
      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 5 of 8



    law intensive the question, the less deferential the
    level of review.

In re IDC Clambakes, Inc., 727 F.3d 58, 64 (1st Cir. 2013)

(internal quotation marks omitted).

    B.     Application

    Defendant contends that the requested documents are

“material to the preparation of [the defense],” particularly

with respect to entrapment.     Relying heavily on Roviaro v.

United States, 353 U.S. 53 (1957), defendant submits that the

government’s privilege with respect to the identity of CI-1 is

outweighed by defendant’s need for pertinent information because

CI-1 is the only witness to the alleged firearms sale and,

therefore, the only individual who can contradict the

government’s evidence and corroborate defendant’s entrapment

defense.

    The government responds that defendant is not entitled to

the identity of CI-1 because the government does not intend to

call him/her as a witness and the jury will have the opportunity

to view the video footage and corresponding transcripts of the

alleged firearms transaction between CI-1 and defendant.

    This Court reviews this question of law de novo.          The

United States Supreme Court has described the “informer’s

privilege” as follows:


                                  -5-
         Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 6 of 8



      What is usually referred to as the informer's
      privilege is in reality the Government's privilege to
      withhold from disclosure the identity of persons who
      furnish information of violations of law to officers
      charged with enforcement of that law. The purpose of
      the privilege is the furtherance and protection of the
      public interest in effective law enforcement.

Roviaro, 353 U.S. at 59.       Although broad, the privilege “is not

absolute.” United States v. Tzannos, 460 F.3d 128, 139 (1st Cir.

2006).    It must give way if disclosure of the contents of

communications or the identity of individuals is “relevant and

helpful to the defense of an accused, or is essential to a fair

determination of a cause.” Id. at 60-61.

      Such a calculus is case-specific and requires consideration

of all relevant factors to “balanc[e] the public interest in

protecting the flow of information against the individual's

right to prepare his defense.” Id. at 62.          The Court begins with

a presumption in favor of confidentiality and the burden is on

the defendant to demonstrate that disclosure is “essential for

an adequate defense.” United States v. Mills, 710 F.3d 5, 14

(1st Cir. 2013).      Factors that weigh in favor of confidentiality

include, the availability of alternative adequate means of

proving defenses and an informant’s stake in confidentiality.

Id.   On the other hand, if an informant is the only person other

than the defendant with firsthand knowledge of the alleged crime




                                     -6-
      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 7 of 8



or the only person able to amplify or contradict testimony, the

scales tip toward disclosure. Id.

    Considering the above factors, defendant has failed to meet

the heavy burden of demonstrating disclosure of the identity of

CI-1 is “relevant and helpful to the defense” or “essential to a

fair determination of a cause.” See Roviaro, 353 U.S. at 60-61.

Although CI-1 is the only individual other than defendant who

was involved in the alleged firearms sale, the entire encounter

was recorded by video and audio.      The jury will, therefore, have

an opportunity to view and hear the transaction and read a

transcript of the dialogue for themselves.       Given the video

evidence, apparently the government does not intend to call CI-1

as a witness.

    Defendant does not explain what additional material

information CI-1 would provide that is unavailable from the

video or the transcript.    He merely asserts that such disclosure

will assist him in establishing his entrapment defense or

otherwise provide exculpatory information which is insufficient

to warrant disclosure. See United States v. Rodriguez-Rivera,

473 F.3d 21, 25-26 and n.1 (1st Cir. 2007).




                                  -7-
      Case 1:19-cr-10210-NMG Document 78 Filed 07/10/20 Page 8 of 8



                                 ORDER

    For the foregoing reasons, defendant’s objection to the

order of Magistrate Judge Donald J. Cabell entered on October

22, 2019, (Docket No. 36) is OVERRULED.


So ordered.



                                        /s/ Nathaniel M. Gorton
                                        Nathaniel M. Gorton
                                        United States District Judge



Dated July 10, 2020




                                  -8-
